DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on September 14, 2021.  These drawings are acceptable.
Response to Arguments
Applicant's arguments filed September 14, 2021 have been fully considered but they are not persuasive. Regarding claims 1, 10, and 13, the applicant’s representative asserts that the applied references, Van Wassen, Dehlink, and Fuchs, whether taken alone or in any reasonable combination, do not disclose at least “analog polyphase filter configured to filter the I-signal component and the Q-signal component, of the complex-valued analog signal, to generate a filtered I-signal component, corresponding to the I-signal component, and a filtered Q-signal component, corresponding to the Q-signal component, respectively, wherein the analog polyphase filter comprises a first output, corresponding to the filtered I-signal component, and a second output corresponding to the filtered Q-signal component; and an analog-to-digital converter coupled to only one of the first output or the second output, wherein the radar receiver is configured to convert only one of the filtered I- signal component or the filtered Q-signal component from an analog signal domain to a digital signal domain.” The examiner respectfully disagrees. Specifically, Van Wassen discloses analog polyphase filter (130, see figs. 1 and 2, [0020]) configured to filter the I-signal component and the Q-signal component, .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 7, 13-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over van Waasen et al 20090103654 (hereinafter van Waasen) in view of Dehlink et al 20130293411 (hereinafter Dehlink).
Regarding claim 1, van Waasen discloses a receiver for a real-valued analog radio frequency (RF) signal (200, see fig. 2, [0026]), the receiver comprising: 
a quadrature mixer circuit configured to generate, from the real-valued analog RF signal, a complex-valued analog signal comprising an inphase (I) signal component and a quadrature (Q) signal component (112, 114, see figs. 2 and 4A, [0034], [0037]); 
an analog polyphase filter configured to filter the I-signal component (see figs. 1, 2, 4A, [0020]) and the Q-signal component (see figs. 1, 2, 4A, [0020]), of the complex-valued analog signal, to generate a filtered I-signal component, corresponding to the I-
wherein the analog polyphase filter comprises a first output, corresponding to the filtered I-signal component, and a second output corresponding to the filtered Q-signal component (130, wherein the first and second outputs are the outputs for signals 132 and 134, see figs. 1, 2, and 4A, [0020], [0038]);
an analog-to-digital converter coupled to only one of the first output or second output (146, see fig. 2, [0020], [0026]), wherein the receiver is configured to convert only one of the filtered I- and Q-signal components from an analog signal domain to a digital signal domain (see figs. 1, 2, 3, and 4A, [0026]-[0027], [0039]-[0040]). 
Van Waasen discloses a receiver for a real-valued analog radio frequency (RF) signal (see fig. 2). However, van Waasen does not specifically disclose that the receiver is a radar receiver and the generate analog RF signal is a radar signal.
In the same field of endeavor, Dehlink discloses a radar receiver for a real-valued analog radio frequency (RF) radar signal (600, see fig. 6, [0028], [0036]), the radar receiver comprising: a quadrature mixer circuit configured to generate, from the real-valued analog RF radar signal, a complex-valued analog signal comprising an inphase (I) signal component and a quadrature (Q) signal component (614, 620, see fig. 6, [0028], [0032]); 
an analog filter configured to filter the I-signal component and  the Q-signal component of the complex-valued analog signal to generate filtered I- and Q-signal components (622, 626, see fig. 6, [0039]); and 

It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dehlink with the system of van Waasen by receiving radar signals and processing the radar signals as disclosed by Dehlink for the benefit of providing downconverted in-phase and downconverted quadrature signals via each receive chain in a radar receiver.
Regarding claim 13, van Waasen discloses a method for receiving a real-valued analog radio frequency (RF) signal (see fig. 3), the method comprising: 
mixing the real-valued analog RF signal with a complex-valued RF signal to generate a down-converted complex-valued analog signal comprising an inphase (I) signal component and a quadrature (Q) signal component (112, 114, see figs. 2 and 4A, [0034], [0037]); 
filtering, by an analog polyphaser filter (see figs. 1 and 2, [0020]), the I-signal component (see figs. 1, 2, 4A, [0020]) and the Q-signal component (see figs. 1, 2, 4A, [0020]), of the down-converted complex-valued analog signal, to generate a filtered I-signal component and a filtered Q-signal component, respectively (see figs. 1, 2, and 4A, [0020], [0031], [0038]); and
converting, by an analog-to-digital converter coupled to only one of a first output corresponding to the filtered I-signal component, or a second output, corresponding to the filtered Q-component, of the analog polyphaser filter (146, see fig. 2, [0020], [0026]), 
Van Waasen discloses a receiver for a real-valued analog radio frequency (RF) signal (see fig. 2). However, van Waasen does not specifically disclose that the receiver is a radar receiver and the generate analog RF signal is a radar signal.
In the same field of endeavor, Dehlink discloses a radar receiver for a real-valued analog radio frequency (RF) radar signal (600, see fig. 6, [0028], [0036]), the radar receiver comprising: a quadrature mixer circuit configured to generate, from the real-valued analog RF radar signal, a complex-valued analog signal comprising an inphase (I) signal component and a quadrature (Q) signal component (614, 620, see fig. 6, [0028], [0032]); 
an analog filter configured to filter the I-signal component and  the Q-signal component of the complex-valued analog signal to generate filtered I- and Q-signal components (622, 626, see fig. 6, [0039]); and 
an analog-to-digital converter coupled to an output of the analog filter, wherein the radar receiver is configured to convert the filtered I-signal component and filtered Q-signal component from an analog signal domain to a digital signal domain (see figs. 1, 2, 4A, [0020], [0026]). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dehlink with the system of van Waasen by receiving radar signals and processing the radar signals as 
Regarding claim 2 as applied to claim 1, the combination of van Waasen and Dehlink disclose the claimed invention. van Waasen further discloses wherein the analog polyphase filter is configured to have an asymmetric transfer function with respect to zero frequency (see [0025], [0037]).  
Regarding claim 3 as applied to claim 1, the combination of van Waasen and Dehlink disclose the claimed invention. van Waasen further discloses wherein a transition from a passband to a stopband of the analog polyphase filter comprises zero frequency (see [0025], [0037], claim 10).  
Regarding claim 6 as applied to claim 1, the combination of van Waasen and Dehlink disclose the claimed invention. van Waasen further discloses wherein the analog polyphase filter is an active RC polyphase filter (see [0020]).
Regarding claim 7 as applied to claim 6, the combination of van Waasen and Dehlink disclose the claimed invention. van Waasen further discloses wherein a filter order of the active resistor-capacitor (RC) polyphase filter is three or less (see [0020]).
Regarding claim 14 as applied to claim 13, van Waasen as modified by Dehlink discloses the claimed invention. van Wassen further discloses processing analog-to-digital converted filtered signal component in the digital domain (see figs. 1 and 2, [0021]-[0022]).  
	Regarding claim 15 as applied to claim 13, van Waasen as modified by Dehlink discloses the claimed invention. van Wassen further discloses wherein the analog 
	Regarding claim 16 as applied to claim 13, van Waasen as modified by Dehlink discloses the claimed invention. van Wassen further discloses wherein a transition from a passband to a stopband of the analog polyphase filter comprises zero frequency (see [0025], [0037], claim 10).  
Regarding claim 19 as applied to claim 13, van Waasen as modified by Dehlink discloses the claimed invention. van Wassen further discloses wherein the analog polyphase filter is an active resistor-capacitor (RC) polyphase filter (see [0020]).  
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over van Waasen et al 20090103654 (hereinafter van Waasen) in view of Fuchs et al 11,036,237 (hereinafter Fuchs).
Regarding claim 10, van Waasen discloses a receiver (200, see fig. 2, [0026]) comprising: 
a quadrature mixer circuit configured to generate, from a LO signal, a complex-valued analog beat-frequency signal (112, 114, see figs. 2 and 4A, [0034], [0037]); 
an analog polyphase filter configured to filter an inphase (I) component and a quadrature (Q) component, of the complex-valued analog beat-frequency signal to generate filtered I-beat frequency component corresponding to the I-beat frequency signal component, and a filtered Q-beat frequency signal component corresponding to the I-beat-frequency signal component, respectively (see figs. 1, 2, and 4A, [0020], [0031], [0038]); and 

an analog-to-digital converter coupled to only one of the first or second (see figs. 1, 2, 4A, [0020], [0026]), 
wherein the receiver is configured to analog-to-digital convert only one of the filtered I-beat frequency signal and filtered Q-beat frequency signal components to form an analog-to-digital converted beat-frequency signal component (see figs. 1, 2, 3, and 4A, [0026]-[0027], [0039]-[0040]). 
	van Waasen discloses a receiver for a real-valued analog radio frequency (RF) signal (see fig. 2). However, van Waasen does not specifically a frequency modulated continuous wave (FMCW) radar receiver comprising a quadrature mixer circuit configured to generate, from a LO signal having an asymmetric chirp and a received FMCW radar signal, a complex-valued analog beat-frequency signal.
	In the same field of endeavor, Fuchs discloses a frequency modulated continuous wave (FMCW) radar receiver (see fig. 2, col. 3, lines 49-53, col. 6, lines 38-44) comprising: a quadrature mixer circuit (205, see fig. 2, col. 6, lines 52-53) configured to generate, from a LO signal having an asymmetric chirp (see col. 3, lines 49-53, col. 8, lines 15-20) and a received FMCW radar signal, a complex-valued analog beat-frequency signal (see fig. 2, col. 3, lines 49-53, col. 7, lines 1-8);
an analog polyphase filter configured to filter an inphase (I) component and a quadrature (Q) component of the complex-valued analog beat-frequency signal to 
an analog-to-digital converter coupled to an output of the analog polyphase filter (see figs. 1, 2 and 4, col. 5, lines 7-8, col. 6, lines 3-19, col. 8, lines 15-29).
	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Fuchs with the system of van Wassen by receiving, mixing, and filtering a FMCW radar signal and outputting the mixed and filtered signal to an ADC, as disclosed by Fuchs, for the benefit of using the radar signals to determine localization of objects in a surrounding.
	Regarding claim 11 as applied to claim 10, the combination of van Waasen and Fuchs disclose the claimed invention. van Waasen further discloses wherein the analog polyphase filter is an active resistor-capacitor (RC) polyphase filter (see [0020]).  
	Regarding claim 12 as applied to claim 10, the combination of van Waasen and Fuchs disclose the claimed invention. van Waasen further discloses a digital signal processing circuit configured to process the analog-to-digital converted beat-frequency signal (see [0021]-[0022]). 
Claims 4, 5, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over van Waasen et al 20090103654 (hereinafter van Waasen) in view of Dehlink et al 20130293411 (hereinafter Dehlink) as applied to claims 1 and 13 above, and further in view of Chakraborty et al 20170353205 (hereinafter Chakraborty).
Regarding claims 4 and 17 as applied to claims 1 and 13, van Waasen as modified by Dehlink discloses the claimed invention except wherein the analog polyphase filter comprises an I-branch and a Q-branch, wherein the I- branch and the 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chakraborty with system of van Waasen as modified by Dehlink by cross-coupling the I- branch and Q- branch of the polyphase filter, for the benefit of generating filter with an asymmetric response.
Regarding claims 5 and 18 as applied to claims 4 and 17, van Waasen as modified by Dehlink and Chakraborty discloses the claimed invention. van Waasen further discloses wherein the first output comprises a first branch of the I-branch and the second output comprises the Q-branch, wherein another one of the I-branch or the Q-branch is terminated (see fig. 2. [0026]).
Claims 8, 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over van Waasen et al 20090103654 (hereinafter van Waasen) in view of Dehlink et al 20130293411 (hereinafter Dehlink) as applied to claim 1 above, and further in view of Fuchs et al 11,036,237 (hereinafter Fuchs).
Regarding claims 8, 9 and 20 as applied to claims 1 and 13, the combination of van Waasen and Dehlink disclose the claimed invention. van Waasen further discloses wherein the quadrature mixer circuit is configured to mix the real-valued analog RF radar signal with a radar signal to generate the I-signal component and the Q-signal component and Q- signal components of a beat-frequency signal (614, 620, see fig. 6, [0028], [0032]). However, van Waasen as modified by Dehlink does not disclose that 
In the same field of endeavor, Fuchs discloses a frequency modulated continuous wave (FMCW) radar receiver (see fig. 2, col. 3, lines 49-53, col. 6, lines 38-44) comprising: a quadrature mixer circuit (205, see fig. 2, col. 6, lines 52-53) configured to generate, from a LO signal having an asymmetric chirp (see col. 3, lines 49-53, col. 8, lines 15-20) and a received FMCW radar signal, a complex-valued analog beat-frequency signal (see fig. 2, col. 3, lines 49-53, col. 7, lines 1-8);
an analog polyphase filter configured to filter an inphase (I) component and a quadrature (Q) component of the complex-valued analog beat-frequency signal to generate filtered I- and Q-beat-frequency signal components (see fig. 2, col. 3, lines 45-64); and 
an analog-to-digital converter coupled to an output of the analog polyphase filter (see figs. 1, 2 and 4, col. 5, lines 7-8, col. 6, lines 3-19, col. 8, lines 15-29).
	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Fuchs with the system of van Wassen as modified by Dehlink by receiving, mixing, and filtering a FMCW radar signal and outputting the mixed and filtered signal to an ADC, as disclosed by Fuchs, for the benefit of using the radar signals to determine localization of objects in a surrounding.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648